TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00704-CV



                                       In re John D. Byram



                      ORIGINAL PROCEEDING FROM BLANCO COUNTY



                             MEMORANDUM OPINION


                Relator filed a motion for emergency relief and petition for writ of mandamus,

complaining of the trial court’s discovery order. On October 26, 2012, we granted relator’s motion

for emergency relief, staying the order until we could receive a response from the real party in

interest and consider the merits of relator’s petition. Having reviewed the order, relator’s petition,

the real party in interest’s response, and the record, we dissolve our temporary stay and deny the

petition for writ of mandamus. See Tex. R. App. P. 52.8. The deadline for relator to comply with

the trial court’s discovery order is hereby extended to November 16, 2012, or to a new deadline set

by the trial court.



                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Jones, Justices Puryear and Goodwin

Filed: November 9, 2012